Citation Nr: 1822913	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-40 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for kidney disease.

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for right lower extremity peripheral neuropathy in excess of 10 percent prior to April 5, 2017, and in excess of 40 percent thereafter.

4.  Entitlement to an increased rating for left lower extremity peripheral neuropathy in excess of 10 percent prior to April 5, 2017, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a May 2017 rating decision, the RO granted 40 percent ratings for the Veteran's right and left lower extremity peripheral neuropathy. 

The Veteran testified before the undersigned in a January 2018 video-conference Board hearing, the transcript of which is included in the record.


FINDING OF FACT

During the January 2018 hearing, prior to promulgation of a decision in the appeal, the Veteran requested that all claims on appeal be withdrawn.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for kidney disease are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating in excess of 50 percent for PTSD are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 
38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for entitlement to an increased rating for right lower extremity peripheral neuropathy in excess of 10 percent prior to April 5, 2017, and in excess of 40 percent thereafter, are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal for entitlement to an increased rating for left lower extremity peripheral neuropathy in excess of 10 percent prior to April 5, 2017, and in excess of 40 percent thereafter, are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the January 2018 Board hearing, the Veteran testified that he wished to withdraw the appeal in its entirety.  The Veteran has not subsequently indicated that he wished to continue the current appeal. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 
38 U.S.C. § 7105 (d).  Accordingly, further action by the Board concerning this claim is not warranted, and the appeal of the claims is dismissed.  Id. 


ORDER

The appeal for entitlement to service connection for kidney disease is dismissed.

The appeal for entitlement to an increased rating in excess of 50 percent for PTSD is dismissed.

The appeal for entitlement to an increased rating for right lower extremity peripheral neuropathy in excess of 10 percent prior to April 5, 2017, and in excess of 40 percent thereafter, is dismissed.

The appeal for entitlement to an increased rating for left lower extremity peripheral neuropathy in excess of 10 percent prior to April 5, 2017, and in excess of 40 percent thereafter, is dismissed.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


